EXHIBIT 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is effective
as of the IPO Closing Date (as defined below and subject to Section 27 hereof),
by and between BALDWIN RISK PARTNERS, LLC, a Delaware limited liability company
(the “Company”), and Kris Wiebeck (“Employee”).


BACKGROUND


The Company serves as a holding company that owns interests in subsidiaries and
joint ventures that own and operate insurance agencies.


The Company employs Employee pursuant to that certain Employment Agreement,
dated May 1, 2015, by and between the Company and Employee (the “Prior
Employment Agreement”).


The Company and Employee desire to enter into this Agreement to amend and
restate the Prior Employment Agreement effective as of the closing of the
initial public offering (the date of such closing, the “IPO Closing Date”) by
BRP Group, Inc., a Delaware corporation and the managing member of the Company
(“PubCo”), pursuant to the Form S-1 Registration Statement under the Securities
Act of 1933.


OPERATIVE TERMS


The parties agree as follows:


1.Employment. The Company shall continue to employ Employee, and Employee hereby
accepts continued employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the IPO Closing Date and
ending as provided in Section 5 hereof (the “Employment Period”).
2.    Position and Duties.
(a)    Title and Duties. During the Employment Period, Employee shall serve as
Chief Financial Officer of the Company and PubCo, and shall have those powers
and duties normally and customarily associated with his position in entities
comparable to the Company and PubCo and such other powers and duties as may be
reasonably prescribed by the Company or PubCo, subject to the power and
authority of each of the Company or PubCo to modify such duties,
responsibilities, functions and authority from time to time in its sole
discretion.
(b)    Management. During the Employment Period, Employee shall report to the
Chief Executive Officer of the Company and PubCo, positions which are currently
held by Trevor Baldwin or other person as determined by the Company or PubCo
from time to time, and shall devote his best efforts and his full business time
and attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of PubCo, the Company
and their current and future, direct and indirect, subsidiaries, affiliates,
joint ventures and other related entities (the “Company Group”).
(c)    Employee’s Efforts. Employee shall perform his duties, responsibilities
and functions for the Company and PubCo to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner and shall comply with
the Company’s and PubCo’s policies and procedures as may be in effect from time
to time. During the Employment Period, Employee shall not serve as an officer or
director


1


    

--------------------------------------------------------------------------------




of, or otherwise perform services (for compensation or otherwise), any other
entity without the prior written consent of the Company; provided that Employee
may manage his own investments, including, without limitation, any rental
properties, and also serve as an officer or director of, or otherwise
participate in, purely educational, welfare, social, religious or civic
organizations, so long as such activities do not interfere with Employee’s
duties and responsibilities for the Company and PubCo. The Company acknowledges
that Employee has ownership interests in commercial real estate investments
through third party entities for which Employee will spend approximately 50
hours per year. Additionally, the Company will not unreasonably withhold
approval to Employee’s serving as a director of at least one company, whether
publicly traded or not, so long as such company is not a competing business
(within the meaning of the Restrictive Covenants Agreement described in Section
10).
3.    Place of Performance. The principal place of employment of Employee shall
be at the Company’s executive offices in Tampa, Florida; provided that the
Employee shall be required to travel on Company or PubCo business from time to
time during the Employment Period.
4.    Compensation and Related Matters.
(a)    Base Salary. During the Employment Period, the Company shall pay Employee
an annual base salary (as adjusted, the “Base Salary”) of $300,000. The Base
Salary shall be paid in approximately equal installments in accordance with the
Company’s customary payroll practices. The Base Salary for any partial year
during the Employment Period will be pro-rated based upon the actual number of
days Employee was employed by the Company during such year. Employee shall not
be eligible to earn commissions under any commission plan maintained by the
Company Group for its advisors, producers or other employees.
(b)    Bonus.
(i)    Bonus. For each calendar year during the Employment Period beginning with
2019, Employee shall be eligible to receive an annual bonus (the “Bonus”) of up
to 250% of the Base Salary for the year based on the success of the Company in
achieving financial and/or non-financial targets, metrics, goals or other
objectives for the year. The compensation committee of PubCo, in its sole
discretion but with input from Employee, shall establish such targets, metrics
or other goals or objectives, and shall also determine the weighting of the
Bonus opportunity among such established targets, metrics or other goals or
objectives (which may be equally weighted, or disproportionately weighted). Any
financial targets or metrics (e.g., EBITDA targets) established by the Company
shall be measured by the Company in its sole discretion in accordance with the
normal accounting methods, principles and practices used by the Company
(including (A) applicable adjustments that may be applied for extraordinary and
non-recurring items, if any, (B) taking into account expenses allocated to the
Company and its agencies in accordance with the expense allocation procedures of
the Company amongst its operating divisions as in effect from time to time, and
(C) in the case of any agency that is not a direct or indirect wholly-owned
subsidiary of the Company, taking into account only the Company’s pro-rata share
of the revenues, EBITDA or other items of such agency, as applicable, based on
the Company’s percentage equity ownership thereof).
(ii)    Bonus Payment Terms. The Bonus for a year, if earned under this
Agreement, shall be paid to Employee within thirty (30) days after the Company’s
receipt of its final audited (if not available management prepared or externally
reviewed statements) financial statements for the applicable year.
Notwithstanding anything to the contrary in this Agreement, to receive any Bonus
that is otherwise earned for a year, Employee must remain continuously employed


2


    

--------------------------------------------------------------------------------




by the Company until the date the Bonus is actually paid. Any earned Bonus will
be paid in the form of (A) cash and/or (B) fully-vested shares of the Class A
common stock (or other form of equity-based compensation award) of PubCo having
an aggregate fair market value on the grant date equal to the amount of the
Bonus being settled in equity-based compensation. The compensation committee of
PubCo, in its sole discretion, shall determine such allocation between cash and
stock (or other form of equity-based compensation award), and the fair market
value thereof.
(c)    Equity.
(i)    The Management Incentive Units of the Company granted to Employee prior
to the IPO Closing Date have been converted, effective prior to the IPO Closing
Date, into (1) non-voting LLC Units of the Company (as defined in the Third
Amended and Restated Limited Liability Company Agreement of the Company, dated
on or around the IPO Closing Date) (as amended, the “Operating Agreement”), and
(2) shares of the Class B common stock of PubCo, and are held pursuant to the
terms of the Operating Agreement and a separate Restricted Unit Agreement.
(ii)    During the Employment Period, Employee shall be eligible to participate
in the BRP Group, Inc. Omnibus Incentive Plan (or any successor plan). The
compensation committee of PubCo will determine in its sole discretion if and
when Employee will be granted any awards under such plan, the type of awards
granted, and the terms of such awards.
(d)    Participation in Benefit Plans. During the Employment Period, Employee
(and any eligible dependents) shall be eligible to participate in all employee
benefit plans and programs maintained by the Company from time to time for its
similarly situated senior management employees, or for its employees generally,
including any life, medical, dental, accidental and disability insurance, and
profit sharing, pension, retirement, savings, and deferred compensation plans,
in each case subject to and in accordance with the generally applicable
eligibility requirements, terms and conditions of such plan or program as in
effect from time to time. Employee acknowledges that nothing in this Agreement
obligates or requires the Company to offer any such plans or programs or
prevents the Company from terminating or modifying any plan or program that it
may from time to time offer, and the Company reserves the right to amend, modify
or terminate any such plan or program in its sole discretion.
(e)    Expenses and Reimbursement. During the Employment Period, the Company
shall reimburse Employee for all ordinary and reasonable expenses incurred by
him in the course of performing his duties and responsibilities under this
Agreement, but only in a manner that is consistent with the Company’s policies
in effect from time to time with respect to travel and other business expenses,
and subject to the Company’s requirements with respect to reporting and
documentation of such expenses (including preapproval of travel expenses) as
well as its reimbursement practices.
(f)    Board Observation. During the Employment Period, Employee shall be
entitled to attend meetings of the board of directors of PubCo in a non-voting,
observer capacity; provided, that, the board of directors may exclude Employee
from any meeting or portion of a meeting for valid business or governance
reasons.
(g)    Withholding. The Company shall have the right to deduct from any payment
made under this Agreement any amount necessary in order to permit the Company to
satisfy its past, present or future withholding obligations for any federal,
state or local income, employment or other tax with respect to the amounts
payable under this Agreement, including to reimburse the Company for any such
obligations that were funded by the Company.


3


    

--------------------------------------------------------------------------------




(h)    Clawback. Employee agrees that any incentive-based compensation and
benefits provided by the Company under this Agreement or otherwise are subject
to recoupment or clawback as required by law or under applicable stock exchange
listing rules.
5.    Term and Termination.
(a)    Employee is an employee “at-will,” and Employee’s employment may be
terminated by the Company for any reason or no reason, with or without cause, at
any time by giving the Employee notice of the termination; provided, however,
that in consideration for Employee entering into this Agreement, the Company
agrees that Employee’s employment may not be terminated by the Company prior to
January 15, 2020 unless the Company is terminating Employee’s employment for
Cause (as defined in the BRP Group, Inc. Omnibus Incentive Plan); provided
further that the Company may determine, in its sole discretion, to place
Employee on paid leave prior to such date. Except as expressly provided in the
preceding proviso, the terms of this Agreement do not and are not intended to
create either an express or implied contract of employment with the Company for
any particular period of time. Employee may terminate his employment with the
Company by giving the Company at least one hundred twenty (120) days prior
written notice of termination (“Notice Period”); provided that upon receipt of
notice of termination from Employee, the Company may, in its sole discretion and
without affecting the characterization of the termination of Employee’s
employment, terminate Employee’s employment prior to the end of the Notice
Period.
(b)    Upon termination of Employee’s employment for any reason, (i) the Company
shall pay Employee’s Base Salary that is accrued but unpaid through the date of
employment termination (the “Termination Date”), (ii) the Company shall
reimburse Employee pursuant to Section 4(e) for reasonable expenses incurred but
not paid prior to such termination of employment; provided that Employee must
submit those expenses for reimbursement within 30 days after the Termination
Date, and (iii) Employee shall be entitled to receive any non-forfeitable
benefits already earned and payable to Employee in accordance with the terms and
provisions of any agreements, plans or programs of the Company. Except as
otherwise expressly provided herein, Employee shall not be entitled to any other
salary, bonuses, commission, employee benefits or compensation or payments of
any kind from the Company or any of its affiliates after termination of his
employment, and all of Employee’s rights to salary, bonuses, commission,
employee benefits and other compensation and payments of any kind hereunder
which would have accrued or become payable after the Termination Date shall
cease upon such Termination Date other than those expressly required under
applicable law (including, without limitation, the Consolidated Omnibus
Reconciliation Act, 29 U.S.C. § 1161 et. seq., as amended (COBRA)). Upon
termination of Employee’s employment for any reason, the effect of such
termination on any outstanding equity-based compensation awards shall be
governed by the applicable award agreement and related plan for such awards. The
Company may offset any amounts Employee owes it against any amounts it owes
Employee hereunder; provided, that the Company may not offset against
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), except to the extent permitted by
Section 409A of the Code. For the avoidance of doubt, but subject to the proviso
in the first sentence of Section 5(a), it is the express intent of the Company
and Employee that in no event shall Employee be entitled to receive any amounts
upon a termination of Employee’s employment other than the amounts expressly set
forth in this Agreement.
(c)    Employee acknowledges and agrees that BRP Colleague Inc., a Florida
corporation and subsidiary of the Company (“BRP Colleague”), and the Company
will be co-employers of Employee pursuant to an agreement between BRP Colleague
and the Company, and in accordance with that agreement certain payments and
benefits under this Agreement shall be provided by BRP Colleague instead of the
Company. If such co-employment agreement between BRP Colleague and the Company
terminates for any reason, then Employee agrees that his employment by BRP
Colleague may terminate but his employment


4


    

--------------------------------------------------------------------------------




may continue with the Company. In such event, (i) BRP Colleague shall cease to
be an employer of Employee for all purposes, and all liabilities and obligations
of BRP Colleague as an employer of Employee shall terminate (except that such
termination shall not affect the continuation of any outstanding obligation or
liability incurred by BRP Colleague prior thereto), (ii) for the avoidance of
doubt, Employee’s employment shall not be considered terminated for purposes of
this Agreement, and neither BRP Colleague nor the Company shall owe severance
payments or benefits to Employee by reason thereof, and (iii) this Agreement, as
modified in accordance with clause (i) above, shall remain in full force and
effect as an agreement between the Company and Employee. The Company shall
provide written notice to Employee if the co-employment agreement between BRP
Colleague and the Company terminates.
(d)    If Employee’s employment with the Company terminates for any reason,
Employee shall be deemed to have resigned from all positions that Employee holds
as an officer, director or other service provider or representative of PubCo or
any other member of the Company Group.
6.    Purchase of Life Insurance. Employee agrees that the Company has an
insurable interest in Employee, and the Company will have the right, at the
Company’s expense, to purchase life insurance on the life of Employee and
payable to the Company or its assigns.
7.    Defend Trade Secrets Act. Notwithstanding anything in this Agreement or
otherwise to the contrary, pursuant to the Defend Trade Secrets Act of 2016, the
parties acknowledge and agree that Employee shall not have criminal or civil
liability under any Federal or state trade secret law for the disclosure of any
trade secret that is made (a) (i) in confidence to a Federal, state or local
government official, either directly or indirectly, or to an attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition and without limiting
the preceding sentence, if Employee files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Employee may disclose the
trade secret to Employee’s attorney and may use the trade secret information in
the court proceeding; provided that Employee (x) files any document containing
the trade secret under seal and (y) does not disclose the trade secret, except
pursuant to court order.
8.    Whistleblower Protection. Notwithstanding anything in this Agreement or
otherwise to the contrary, it is understood that Employee has the right under
Federal law to certain protections for cooperating with or reporting legal
violations to the Securities and Exchange Commission (the “SEC”) and/or its
Office of the Whistleblower, as well as certain other governmental authorities
and self-regulatory organizations, and as such, nothing in this Agreement is
intended to prohibit Employee from disclosing this Agreement to, or from
cooperating with or reporting violations to, the SEC or any other such
governmental authority or self-regulatory organization, and Employee may do so
without notifying the Company. The Company may not retaliate against Employee
for any of these activities, and nothing in this Agreement or otherwise would
require Employee to waive any monetary award or other payment that Employee
might become entitled to from the SEC or any other governmental authority.
9.    Restrictive Covenants Agreement. Effective on the IPO Closing Date,
Employee agrees to also enter into an amended and restated restrictive covenants
agreement with the Company in its standard form for executive officers and
senior management, a copy of which is attached hereto as Exhibit A (the
“Restrictive Covenants Agreement”).
10.    Protection of Company Property. Employee shall not, at all times during
his employment, except to the extent expressly authorized by the Company, and
thereafter, use or permit others to use materials, equipment, software,
electronic media or other Company Group property for personal purposes. Upon


5


    

--------------------------------------------------------------------------------




termination of Employee’s employment with the Company, Employee will deliver to
the Company all property belonging to the Company Group and will not retain any
copies or reproductions of correspondence, memoranda, reports, drawings,
photographs, software, electronic media or documents relating in any way to the
business of the Company Group.
11.    Corporate Opportunity. During the Employment Period and except as
otherwise expressly provided for in this Agreement, Employee shall submit to the
Company all business, commercial and investment opportunities or offers
presented to Employee or of which Employee becomes aware which relate to the
areas of business engaged in by the Company Group (“Corporate Opportunities”).
Unless approved by the Company, Employee shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Employee’s own behalf.
12.    Non-Disparagement. During the Employment Period and thereafter, except as
may be required by applicable law: (a) Employee shall not, directly or
indirectly through another person or entity, make any negative or disparaging
statements or communications in any form or media, or take any other action in
disparagement of, the Company Group or any of the Company Group’s respective
past and present investors, officers, managers or employees, and (b) the Company
shall direct its executives not to, directly or indirectly through another
person or entity, make any negative or disparaging statements or communications
in any form or media, or take any other action in disparagement of Employee. For
this purpose, the Company’s executives are limited to the C-level executives of
the Company and PubCo.
13.    Employee’s Representations; Indemnification. Employee hereby represents
and warrants to the Company that (i) the execution, delivery and performance of
this Agreement by Employee does not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which he is bound, including, without
limitation, any agreement with any former employer, (ii) Employee is not subject
to any noncompetition, nonsolicitation, nonacceptance, nondisclosure or any
similar restrictive covenant in favor of any former employer or other insurance
agency which will prevent Employee’s future performance hereunder, and (iii)
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of Employee, enforceable in accordance
with its terms. Employee hereby acknowledges and represents that (x) he has
consulted with independent legal counsel regarding his rights and obligations
under this Agreement, (y) he fully understands the terms and conditions
contained herein, and (z) the agreements herein are reasonable and necessary for
the protection of the Company and are an essential inducement to the Company to
enter into this Agreement. Employee will indemnify and hold harmless the
Company, and its representatives, members, managers, officers, and affiliates
(collectively, the “Company Indemnified Persons”), and will reimburse the
Company Indemnified Persons, for any and all losses, liabilities, claims,
obligations, costs, payments, charges, assessments, penalties, diminution in
value, damages, and expenses (including costs of investigation and defense and
reasonable attorneys’ fees and expenses), whether involving a third-party claim
or not, arising from or related to any breach of any covenant, representation or
warranty made by Employee under this Section 13.
14.    Survival. Sections 4(g) and (h) and 5 through 27 herein shall survive and
continue in full force in accordance with their terms, notwithstanding the
expiration or termination of the Employment Period.
15.     Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service, or sent by facsimile or email transmission, to the recipient at the
address below indicated:


6


    

--------------------------------------------------------------------------------




In the case of Employee, to him at the most recent address set forth in the
payroll records of the Company, or by email at Wiebeck@gmail.com.


In the case of the Company, to:


c/o Baldwin Risk Partners, LLC
4010 Boy Scout Boulevard, Suite 200
Tampa, Florida 33607
Attn: Trevor Baldwin
Facsimile: (813) 984-3201
Email: tbaldwin@bks-partners.com


Or, in each case, such other address or to the attention of such other person as
the recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been given when
so delivered, sent or mailed.


16.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
17.    Complete Agreement. Subject to Section 27, this Agreement embodies the
complete agreement and understanding among the parties and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way, including the Prior Employment Agreement.
18.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
19.    Counterparts; Facsimile. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or a scan or pdf attachment to an email, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.
20.    Successors and Assigns. Employee shall not assign his rights or delegate
any of his obligations under this Agreement, and any attempted assignment or
delegation by Employee will be invalid and ineffective against the Company. The
Company may assign its rights and obligations under this Agreement without
Employee’s consent to any (i) assignee or successor in interest of its business,
whether pursuant to a sale, merger, contribution of its assets and liabilities,
or sale or exchange of all or substantially all the assets or outstanding
capital stock or other equity interests of the Company or otherwise or (ii)
affiliate. This Agreement is binding on, and inures to the benefit of the
Company’s authorized assignees and successors. Upon assignment of the Company’s
rights under this Agreement, (a) every reference in this Agreement to the
“Company” will include the assignee or successor and (b) if the assignee or
successor assumes in writing


7


    

--------------------------------------------------------------------------------




or by operation of law all future liabilities of the assignor generally or under
this Agreement specifically, the assignor will be released from such obligations
to Employee under this Agreement. Employee expressly agrees that this Agreement
shall be enforceable by the assignee, as well as by any third-party beneficiary
or entity affiliated with the Company, through common ownership or otherwise.
21.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to
Florida’s rules of conflicts of law, and regardless of the place or places of
its physical execution and performance. Employee and the Company hereby (i)
consent to the personal jurisdiction of the state and federal courts having
jurisdiction in Hillsborough County, Florida, (ii) stipulate that the exclusive
venue for any legal proceeding arising out of this Agreement is Hillsborough
County, Florida, for a state court proceeding, or the Middle District of
Florida, Tampa Division, for a federal court proceeding, and (iii) waive any
defense, whether asserted by motion or pleading, that Hillsborough County,
Florida, or the Middle District of Florida, Tampa Division, is an improper or
inconvenient venue.
22.    Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
23.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement. In addition, the waiver
by a party of a breach of any provision of this Agreement will not constitute a
waiver of any succeeding breach of the provision or a waiver of the provision
itself.
24.    Cooperation. Employee agrees to cooperate with the Company, at the
Company’s expense, during the Employment Period and thereafter (including
following termination of Employee’s employment for any reason) by making himself
reasonably available to testify on behalf of the Company or its affiliates, in
any action, suit or proceeding, whether civil, criminal, administrative, or
investigation, and to assist the Company or any of its affiliates in any such
action, suit, or proceeding by providing information and meeting and consulting
with its counsel and representatives. In the event such cooperation is required
more than two (2) years after termination of Employee’s employment for any
reason, the Company and Employee shall agree upon a reasonable hourly rate to be
provided to Employee in the event the Company requires more than de minimis
assistance. Employee hereby covenants and agrees to testify truthfully in any
and all such litigation, arbitrations, government or administrative proceedings.
25.    WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING HEREBY, OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT, WAS
AFFORDED SUFFICIENT OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF EMPLOYEE’S
CHOICE AND TO ASK QUESTIONS AND RECEIVE SATISFACTORY ANSWERS REGARDING THIS
AGREEMENT, UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER IT, AND SIGNED IT
OF EMPLOYEE’S OWN FREE WILL AND VOLITION.




8


    

--------------------------------------------------------------------------------




26.    Section 409A. It is intended that this Agreement will comply with Section
409A of the Code (and any regulations and guidelines issued thereunder), to the
extent the Agreement is subject thereto, and the Agreement shall be interpreted
on a basis consistent with such intent. Notwithstanding any provision to the
contrary in this Agreement, if Employee is deemed on the date of his “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, such payment shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of Employee’s “separation from service,” or (ii) the date of Employee’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments
delayed pursuant to this Section 26 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid to Employee in a lump sum and any remaining payments due under this
Agreement shall be paid in accordance with the normal payment dates specified
for them herein. Notwithstanding any provision of this Agreement to the
contrary, to the extent required to comply with Section 409A of the Code or an
exemption thereto, for purposes of determining Employee’s entitlement to any
compensation payable upon his termination of employment, Employee’s employment
will be deemed to have terminated on the date of Employee’s “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company. Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Section 409A of the Code. No action or failure to act, pursuant to this Section
26 shall subject the Company to any claim, liability, or expense, and the
Company shall not have any obligation to indemnify or otherwise protect Employee
from the obligation to pay any taxes pursuant to Section 409A of the Code. With
respect to any reimbursement or in-kind benefit arrangements of the Company that
constitute deferred compensation for purposes of Section 409A of the Code, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid if such limit is imposed on all participants),
(ii) any reimbursement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and (iii)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
27.    Effectiveness. This Agreement shall be effective on the IPO Closing Date
(contingent on the closing of such initial public offering and Employee’s
continued employment with the Company through the IPO Closing Date), and prior
to the IPO Closing Date the Prior Employment Agreement shall be unmodified and
remain in full force and effect. If the IPO Closing Date does not occur for any
reason, then this Agreement shall be null and void, and the Prior Employment
Agreement shall be unmodified and remain in full force and effect.








[Signature Page Follows]


9


    

--------------------------------------------------------------------------------





The parties hereto have executed this Employment Agreement to be effective as of
the date first written above.


COMPANY


BALDWIN RISK PARTNERS, LLC, a Delaware limited liability company




By:     /s/ Trevor Baldwin    
Name: Trevor Baldwin
Title: Chief Executive Officer




EMPLOYEE




/s/ Kris Wiebeck    
Name: Kris Wiebeck    








#92281376v4    

--------------------------------------------------------------------------------




EXHIBIT A


Restrictive Covenants Agreement


[Attached]








#92281376v4    

--------------------------------------------------------------------------------





AMENDED AND RESTATED RESTRICTIVE COVENANTS AGREEMENT


This AMENDED AND RESTATED RESTRICTIVE COVENANTS AGREEMENT (this “Agreement”),
effective as of the IPO Closing Date (as defined below), is entered into by and
between Kris Wiebeck (“Employee”), and Baldwin Risk Partners, LLC, a Delaware
limited liability company (the “Company”).


Background


The Company serves as a holding company that owns interests in subsidiaries and
joint ventures that own and operate insurance agencies (collectively, the
“Agencies” and each an “Agency”).


Prior to the date hereof, Employee had been issued Management Incentive Units of
the Company (“Prior Units”) pursuant to those certain Management Incentive Unit
Agreements, dated June 15, 2015 and March 13, 2019, and in connection therewith
also entered into that certain Restrictive Covenants Agreement, dated May 1,
2015 (the “Prior RCA”).


In connection with the initial public offering by BRP Group, Inc., a Delaware
corporation and the managing member of the Company (“PubCo”), pursuant to the
Form S-1 Registration Statement under the Securities Act of 1933, Employee
exchanged his Prior Units for (1) non-voting LLC Units of the Company (as
defined in the Third Amended and Restated Limited Liability Company Agreement of
the Company, dated on or around the IPO Closing Date) (as amended, the
“Operating Agreement”), and (2) shares of the Class B common stock of PubCo ((1)
and (2), collectively, the “Post-IPO Units”).


The Company and Employee desire to enter into this Agreement to amend and
restate the Prior RCA effective as of the closing of the foregoing initial
public offering (the date of such closing, the “IPO Closing Date”). Employee is
also entering into (1) an Amended and Restated Employment Agreement, effective
as of the IPO Closing Date (the “Employment Agreement”), and (2) the Operating
Agreement, and as a party thereto is bound by the restrictive covenants therein
based on his or her ownership of the Post-IPO Units. Such covenants in the
Operating Agreement are intended to replace the covenants in the Prior RCA that
were based on Employee’s ownership of the Prior Units.


Operative Terms


In consideration of Employee’s continued employment by the Company or an Agency
(the Company, its Agencies and their respective affiliates, subsidiaries or
divisions (including PubCo), the “Company Group”), and in consideration of the
Company’s or applicable Agency’s agreement to enter into the Employment
Agreement, and in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.Scope and Purpose of Agreement. Employee represents, warrants, acknowledges
and agrees that:


(a)during the course of his or her relationship with the Company Group, Employee
has had and will continue to have access to Confidential Information (as defined
below) of the Company Group;


(b)it is essential to the conduct of the Company Group’s business and the
provision of its services that the Confidential Information be kept strictly
confidential and that its




--------------------------------------------------------------------------------




professional and business relationships be protected, including its
relationships with its clients and insurers and the goodwill associated
therewith;


(c)but for Employee’s agreement to comply with the covenants set forth in this
Agreement, the Company would not have agreed to enter into the Employment
Agreement;


(d)the restrictive covenants in this Agreement do not preclude Employee from
earning a livelihood, nor do they unreasonably impose limitations on Employee’s
ability to earn a living;


(e)the potential harm to the Company Group and its equity owners of the
non-enforcement of any provision of this Agreement outweighs any potential harm
to Employee of its enforcement by injunction or otherwise; and


(f)Employee has carefully read this Agreement and consulted with, or had the
opportunity to consult with, legal counsel of his or her choosing regarding its
contents, has given careful consideration to the restraints imposed upon
Employee by this Agreement and is in full accord as to their necessity for the
reasonable and proper protection of legitimate business interests of the Company
Group.


2.Confidentiality Covenants.


(a)During the term of Employee’s employment or engagement with the Company Group
and at all times following the termination of Employee’s employment or
engagement with the Company Group, Employee shall not, directly or indirectly,
reveal, divulge, publish, or disclose, at any time or for any reason or in any
manner, any Confidential Information (as defined below), unless such disclosure
is on behalf of the Company Group and is necessary in the course of performing
Employee’s duties and responsibilities to the Company Group, or is made with the
express written consent of the Company. Employee shall not, directly or
indirectly, use, transfer, disseminate or duplicate any Confidential Information
for any purpose other than in the performance of his or her duties and
responsibilities for the Company Group. All Confidential Information furnished
to or accessed by Employee or of which Employee otherwise becomes aware, or
created or developed by Employee on behalf of the Company Group, whether prior
to or after the date of this Agreement, is and shall remain the sole and
exclusive confidential property of the Company. No license or other right to any
Confidential Information is granted to Employee under this Agreement. To the
extent that Employee acquires any right, title or interest in or to any
Confidential Information, Employee hereby assigns, transfers, conveys and
delivers to the Company all such right, title and interest in and to such
Confidential Information. Upon the termination of Employee’s employment or
engagement with the Company Group, or if the Company requests the return of any
Confidential Information, Employee shall promptly (and in any event within five
(5) days) return to the Company all copies of Confidential Information in
Employee’s possession or control. Employee shall not place any Confidential
Information on his or her personal computer or other storage devices, and, at
the request of the Company, Employee shall grant the Company a written
certification that to the best of his or her knowledge, his or her personal
computer and storage devices do not contain any Confidential Information.


(b)The non-disclosure covenant in Section 2(a) shall not apply to any
information that is required to be disclosed by valid subpoena or other
mandatory legal process, provided that Employee shall promptly give the Company
notice in writing of any request or demand for disclosure of such Confidential
Information upon receipt of such request or demand along with




--------------------------------------------------------------------------------




a copy of any written correspondence, pleading or other communications
concerning the request or demand; Employee shall use reasonable efforts to allow
the Company to obtain, and upon request, provide reasonable cooperation should
the Company seek to obtain, an appropriate protective order or other remedy to
preserve the confidential treatment of such Confidential Information; and, if
the Company does not obtain a protective order after a period that is reasonable
under the circumstances, Employee may only disclose that portion of the
Confidential Information that legal counsel to Employee advises him or her in
writing that he or she is legally compelled to disclose or else stand liable for
contempt or suffer censure or penalty.


(c)For purposes of this Agreement, “Confidential Information” means all trade
secrets and know-how of the Company Group, and any other non-public, proprietary
or confidential data or information (whether in written, unwritten, oral,
graphic or machine readable form) related to the business or financial affairs
of the Company Group, including: (i) customer / client lists and records,
financial and personnel data, information regarding sales, costs, pricing,
marketing, budgets, suppliers, contracts with insurers and other third parties,
plans for product or market or service developments or improvements, research
records, computer programs, computer interfaces or interface mechanisms,
processes, business and strategic plans, and financial forecasts, (ii)
information of customers / clients, insurers or other third parties that the
Company Group is obligated to or does keep or treat as confidential, (iii) Work
Product (as defined below) and (iv) any other information that derives economic
value, either directly or indirectly, from being confidential to or trade
secrets of the Company Group. The term “Confidential Information” does not
include information that (i) is or becomes generally available to the public or
is within the public domain (other than as a result of acts by Employee in
violation of this Agreement or any other legal obligation), or (ii) is
independently developed by Employee without use of any Confidential Information.


(d)Defend Trade Secrets Act.  Notwithstanding anything in this Agreement or
otherwise to the contrary, pursuant to the Defend Trade Secrets Act of 2016, the
parties acknowledge and agree that Employee shall not have criminal or civil
liability under any Federal or state trade secret law for the disclosure of any
trade secret that is made (a) (i) in confidence to a Federal, state or local
government official, either directly or indirectly, or to an attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition and without limiting
the preceding sentence, if Employee files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Employee may disclose the
trade secret to Employee’s attorney and may use the trade secret information in
the court proceeding; provided that Employee (x) files any document containing
the trade secret under seal and (y) does not disclose the trade secret, except
pursuant to court order.


(e)Whistleblower Protection. Notwithstanding anything in this Agreement or
otherwise to the contrary, it is understood that Employee has the right under
Federal law to certain protections for cooperating with or reporting legal
violations to the Securities and Exchange Commission (the “SEC”) and/or its
Office of the Whistleblower, as well as certain other governmental authorities
and self-regulatory organizations, and as such, nothing in this Agreement, the
Employment Agreement nor otherwise is intended to prohibit Employee from
disclosing this Agreement or the Employment Agreement to, or from cooperating
with or reporting violations to, the SEC or any other such governmental
authority or self-regulatory organization, and Employee may do so without
notifying the Company. The Company may not retaliate against Employee for any of
these activities, and nothing in this Agreement, the Employment Agreement or
otherwise




--------------------------------------------------------------------------------




would require Employee to waive any monetary award or other payment that
Employee might become entitled to from the SEC or any other governmental
authority.


3.Noncompetition Covenant.


(a)During the Restricted Period (as defined below), Employee shall not, directly
or indirectly, for his or her own account or on behalf of, or with, any other
person or entity, do any of the following except on behalf of the Company Group:
(i) own, manage, operate, finance, join, advise, consult with or for, or control
or participate in the ownership, management, operation, financing or control of,
any Competing Business (as defined below) that operates within the Restricted
Territory (as defined below); or (ii) serve as an officer, director, employee,
producer, partner, investor, principal, agent, representative, advisor,
volunteer, consultant or otherwise of, any Competing Business that operates
within the Restricted Territory; provided, however, that this Section 3(a) shall
not prohibit the ownership by Employee, as a passive investment, of not more
than 1% of the capital stock of any corporation which is engaged in any
Competing Business that is traded on a national securities exchange.


(b)For purposes of this Agreement:


(i)“Competing Business” means any business offering, selling, promoting or
marketing (a) plans, policies, products or services in the same insurance
line(s) as the business of any member of the Company Group, including, without
limitation, (A) an insurance brokerage business offering such insurance line(s),
or (B) an insurance carrier that issues policies in such insurance line(s), or
(b) any other product line or service offered by any member of the Company Group
at the time Employee’s employment or engagement with the Company Group is
terminated for any reason.


(ii)“Restricted Period” means the period of time during which Employee is
employed or engaged by the Company Group, and the period of two (2) years after
the date that Employee’s employment or engagement with the Company Group is
terminated for any reason.


(iii)“Restricted Territory” means the States of Florida, Georgia, Texas, Alabama
and any other state in which any member of the Company Group conducts or
actively plans to conduct business at the time Employee’s employment or
engagement with the Company Group is terminated for any reason.


4.Nonsolicitation Covenants. During the Restricted Period (as defined above),
Employee shall not, directly or indirectly, for his or her own account or on
behalf of, or with, any other person or entity, do any of the following except
on behalf of the Company Group:


(a)solicit, or assist in the solicitation of, or accept business from (with or
without solicitation), any person or entity that either is or has been a client
of the Company Group within the prior twenty-four (24) months for the purpose of
selling, providing or soliciting to sell or provide any product or service of a
Competing Business;


(b)solicit, or assist in the solicitation of, or accept business from (with or
without solicitation), any person or entity that either is or has been a
prospective client of the Company Group within the prior twenty-four (24) months
for the purpose of selling, providing or soliciting to sell or provide any
product or service of a Competing Business;






--------------------------------------------------------------------------------




(c)solicit, or assist in the solicitation of, any person who either is or has
been an employee, producer or independent contractor of the Company Group within
the prior six (6) months for the purpose of inducing such person to terminate
his or her employment or relationship with the Company Group in order to work
for Employee or any other person or entity, whether or not a Competing Business,
or hire or offer to hire any such person;


(d)acquire or attempt to acquire, or enter into a joint venture with, any
business or enterprise which the Company Group had identified during the period
that Employee was employed or engaged by the Company Group as a prospective
acquisition or joint venture target, or cause, induce, solicit, or attempt to
cause or induce or solicit any such prospective acquisition or joint venture
target to consummate any acquisition, joint venture, investment or other similar
transaction with any person or entity other than the Company Group; or


(e)interfere with, or attempt to interfere with, any business relationship
(whether formed before, on or after the date of this Agreement) between the
Company Group and any of their clients, suppliers, insurers, landlords,
partners, members, investors, or other persons or entities with which they have
a business relationship, including persuading or attempting to persuade any such
person or entity to cease to do business with the Company Group, reduce the
amount of business that it historically has done with the Company Group, or
otherwise adversely alter its business relationship with the Company Group.


For purpose of the preceding covenants, (i) “client” includes affiliates of any
client, whether or not the affiliate of such client was or is a customer of the
Company Group, (ii) a “prospective” client is any person or entity that received
a presentation or proposal from the Company Group, or with which the Company
Group had substantive business conversations, within the preceding twenty-four
(24) months, and (iii) a “prospective” acquisition or joint venture target is
any business or enterprise that received a presentation or proposal from the
Company Group, or with which the Company Group had substantive conversations
about an acquisition or joint venture, within the preceding twenty-four (24)
months.


5.Intellectual Property. All right, title, and interest, of every kind
whatsoever, in the United States and throughout the world, in and to any
patents, copyrights, trademarks, and any know-how, ideas, designs, discoveries,
inventions, concepts, information, works, materials, processes, methods, data
and improvements, whether or not patentable or capable of copyright or trademark
registration, created, developed, or conceived by Employee (whether alone or
jointly with others) while employed or engaged by the Company Group, whether
before or after the date of this Agreement, that (i) are created, developed, or
conceived by Employee using any equipment, supplies, facilities, trade secrets,
know-how or other Confidential Information of the Company Group, (ii) result
from any work performed by Employee for the Company Group or (iii) otherwise
relates to the Company Group’s actual or anticipated business, research and
development or existing or future products or services (collectively, “Work
Product”) shall be the sole and exclusive property of the Company. Without
limiting the foregoing, Employee hereby assigns, transfers, conveys and delivers
his or her entire right, title and interest in and to all Work Product to the
Company. Employee acknowledges and agrees that, with respect to any Work Product
that may qualify as a Work Made For Hire as defined in 17 U.S.C. § 101 or other
applicable law, such Work Product is and will be deemed a Work Made for Hire and
the Company will have the sole and exclusive right to the copyright (or, in the
event that any such Work Product does not qualify as a Work Made for Hire, the
copyright and all other rights thereto are automatically assigned to the Company
as above). Employee hereby waives and agrees never to assert any Moral Rights
that Employee may have in or with respect to any Work Product, even after
termination of any work on behalf of the Company Group. As used




--------------------------------------------------------------------------------




in this Agreement, “Moral Rights” means any rights to claim authorship of a
work, to object to or prevent the modification or destruction of a work, or to
withdraw from circulation or control the publication or distribution of a work,
and any similar right, existing under any applicable law of any jurisdiction,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.” During and after the term of Employee’s employment or
engagement with the Company Group, Employee shall promptly and fully disclose in
writing all Work Product to the Company and shall cooperate with and provide all
reasonable assistance to the Company to establish, confirm and protect the
Company’s interests in and rights and title to such Work Product (including, but
not limited to, executing all documents as reasonably requested by the Company,
whether such requests occur prior to or after termination of the Employee’s
employment or engagement with the Company Group).


6.Blue-Pencil; Severability. Employee acknowledges, stipulates, and agrees that
the covenants and restrictions set forth in this Agreement are reasonable as to
geographical area, time, and line of business and are reasonably necessary to
protect legitimate business interests of the Company Group, including trade
secrets and other Confidential Information, substantial relationships with
existing or prospective clients and insurers, goodwill associated therewith, and
its ongoing business, in the geographical area in which the Company Group
conducts its business. To the extent the duration, geographical area, or line of
business of any of the preceding restrictions would cause them to be
unenforceable in a particular jurisdiction, the restrictions automatically will
be reformed for purposes of enforcement in that jurisdiction to the maximum
duration, geographical area, or line of business that is valid and enforceable
in that jurisdiction. Reformation of a restriction to validate its enforcement
in any particular jurisdiction, however, will not affect the enforcement of the
restriction as stated in any other jurisdiction in which it is enforceable as
stated. If a provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable, that provision will be deemed severable from
the remaining provisions of this Agreement and will not affect the validity,
interpretation, or effect of the other provisions of this Agreement or the
application of that provision to other circumstances in which it is enforceable.
The invalidity of a restriction in any particular jurisdiction will not affect
the validity or enforcement of the restriction in another jurisdiction where it
is otherwise valid.


7.Tolling. If Employee breaches any restrictive covenant in Section 3 or 4, the
duration of such restrictive covenant shall be automatically extended for the
number of days that such breach continues.


8.Remedies. Employee stipulates that a breach by him or her of any of the
restrictive covenants in this Agreement will diminish the value of the Company
Group and will cause irreparable and continuing injury to the Company Group for
which an adequate legal remedy will not exist. Accordingly, Employee stipulates
that, if he or she materially breaches any of the restrictive covenants of this
Agreement, the Company Group will be excused from paying or performing any
liability or obligation owed to the Employee (including, without limitation,
salary payments and any distributions to the Employee). Further, without
limiting or excluding any other available remedy, if Employee breaches any of
the restrictive covenants of this Agreement, the Company will be entitled to
seek the following remedies, subject to applicable law: (A) entry by a court
having jurisdiction of an order granting specific performance or injunctive
relief, without requirement of showing an inadequate remedy at law; (B) the
recovery from the Employee of all profit, remuneration, or other consideration
that the Employee gains from breaching the restrictive covenant and any damages
suffered by the Company Group, to the extent ascertainable; and (C)
reimbursement from the Employee of all costs and expenses (including reasonable
attorneys’ fees) incurred by the Company




--------------------------------------------------------------------------------




Group in enforcing the restrictive covenant or otherwise defending or
prosecuting any mediation, arbitration, or litigation arising out of the
restrictive covenant; provided, that, if Employee is the prevailing party in any
such mediation, arbitration, or litigation, Employee shall be entitled to
recover his legal fees and costs from the Company. The Company may exercise any
of the foregoing remedies concurrently, independently, or successively.


9.Independent Covenants. The covenants or agreements in this Agreement are
intended by each party hereto to be, and shall be construed as, agreements
independent of each other and of any other agreement between the parties, and
the existence of any claim or cause of action of Employee against the Company or
any of its members, whether predicated on the Employment Agreement, the
Operating Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any such covenant or agreement.


10.No Conflict; Disclosure. Employee represents and warrants to the Company that
his or her relationship with the Company Group does not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Employee is a party or by which
Employee is bound (including any employment agreement, non-compete agreement,
non-solicitation agreement, confidentiality agreement or restrictive covenants
agreement with any former employer). Employee further represents that he or she
will not, during his or her employment or engagement with the Company,
improperly use or disclose any confidential or proprietary information or trade
secrets of any former employer or other person or entity, that he or she will
not bring onto the premises of the Company any confidential or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity, and that he or she will not
violate any other restrictive covenants applicable to Employee pursuant to any
non-compete agreement, non-solicitation agreement, confidentiality agreement or
restrictive covenants agreement with any former employer. Employee shall
disclose the obligations contained in this Agreement to any successor employer
or other third party that offers an employment, consulting, investment or other
relationship to Employee. The Company is expressly authorized to disclose to any
successor employer or such third party the existence and terms of this
Agreement.


11.Miscellaneous Provisions.


(a)Assignment; Third Party Beneficiaries. Employee’s rights and obligations
under this Agreement are personal, and Employee shall not assign his or her
rights or delegate any of his or her obligations under this Agreement, and any
attempted assignment or delegation by Employee will be null and void. The
Company may assign its rights and delegate its duties under this Agreement
without Employee’s consent, by merger or otherwise, to any parent corporation,
subsidiary or other affiliate (through common ownership or otherwise) of the
Company, or to any assignee or successor in interest of its assets or business,
whether pursuant to a sale, merger, contribution of its assets and liabilities,
or sale or exchange of all or substantially all the assets or outstanding
capital stock or other equity interests of the Company, and Employee expressly
agrees that this Agreement shall be enforceable by any such assignee or
successor. Subject to the foregoing, this Agreement is binding on, and inures to
the benefit of, the parties’ authorized assignees and successors. All members of
the Company Group are intended third party beneficiaries of the Company’s rights
under this Agreement, and the restrictive covenants in this Agreement are
intended to be for the benefit of the Company and all members of the Company
Group.






--------------------------------------------------------------------------------




(b)Governing Law; Venue. This Agreement will be construed pursuant to and
governed by the laws of the State of Florida, without regard to conflict of laws
principles. The parties hereby (i) consent to the personal jurisdiction of the
state and federal courts having jurisdiction in Hillsborough County, Florida,
(ii) stipulate that the exclusive venue for any legal proceeding arising out of
this Agreement is Hillsborough County, Florida, for a state court proceeding, or
a federal court having jurisdiction over Hillsborough County, Florida, for a
federal court proceeding, and (iii) waive any defense, whether asserted by
motion or pleading, that the venue specified by this Section 11(b) is an
improper or inconvenient venue; provided, that the Company may commence a legal
proceeding in any other relevant jurisdiction for the purpose of enforcing its
rights under this Agreement.


(c)Waiver of Trial By Jury. THE PARTIES KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE THE RIGHT TO A JURY TRIAL IN ANY LAWSUIT BETWEEN THEM THAT
ARISES AT ANY TIME OUT OF THIS AGREEMENT.


(d)Form; Interpretation; Execution in Counterparts. The titles and headings
preceding the text of the sections of this Agreement have been inserted solely
for convenient reference and neither constitutes a part of this Agreement nor
affects its meaning, interpretation, or effect. Unless otherwise expressly
indicated, all references in this Agreement to a section or exhibit are to a
section or exhibit of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation, and the word
“entity” includes a trust, group, syndicate, corporation, cooperative,
association, partnership, business trust, joint venture, limited liability
company, unincorporated organization, and a governmental body, agency,
authority, department, or subdivision, whether domestic or foreign or local,
state, regional, or national. The parties may execute this Agreement in
counterparts. Each executed counterpart of this Agreement will constitute an
original document, and all of them together will constitute the same agreement.
This Agreement shall be construed according to the fair meaning of its language.
The rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in interpreting this Agreement,
it being acknowledged that all of the original parties hereto have contributed
to the drafting of this Agreement.


(e)Final Agreement.


(i)This Agreement records the final, complete, and exclusive expression of the
understandings between the parties with respect to the matters addressed in it
and supersedes any prior or contemporaneous agreement, representation, or
understanding, oral or written, by either of them.


(ii)Notwithstanding the foregoing, this Agreement is in addition to, and does
not supplant, supersede, modify or limit in any manner, any other
confidentiality, non-disclosure, non-competition, non-solicitation, non-piracy
or other similar obligations imposed on Employee, whether imposed by law
(including laws governing trade secrets, and Employee’s fiduciary duties to the
Company Group), by contract (including contracts entered into prior to the date
of this Agreement), by generally applicable Company Group policy, or otherwise.
Employee agrees to comply with all such other obligations and restrictions.


(iii)Without limiting the generality of Section 11(e)(ii), Employee acknowledges
and agrees that Employee is a “Restricted Person” within the meaning of the
Operating




--------------------------------------------------------------------------------




Agreement, and is a party to and is bound by the restrictive covenants set forth
in the Operating Agreement based on his or her direct or indirect ownership of
Post-IPO Units. Employee agrees to comply with all such obligations and
restrictions. Notwithstanding the foregoing, (A) the term of such restrictive
covenants shall be through the date that is two (2) years after the date on
which Employee is no longer employed by PubCo as an executive officer but that
(B) the modification set forth in subsection (A) above shall cease to apply (and
the standard terms of the Operating Agreement shall apply to Employee without
modification) effective as of the date that Employee is first elected to the
Board of Directors of PubCo or is offered a position on the Board of Directors
of PubCo but declines such offer.


(f)Modification; Waiver. This Agreement may not be amended except by a written
agreement signed by the Employee and the Company. No delay or course of dealing
by a party to this Agreement in exercising any right, power, or remedy under
this Agreement will operate as a waiver of any right, power, or remedy of that
party, except to the extent expressly manifested in writing by that party. The
failure at any time of either party to require performance by the other party of
any provision of this Agreement will in no way affect the party’s right
thereafter to enforce the provision or this Agreement. In addition, the waiver
by a party of a breach of any provision of this Agreement will not constitute a
waiver of any succeeding breach of the provision or a waiver of the provision
itself.


(g)No Employment Contract; Survival. Employee is an employee “at-will,” and
nothing in this Agreement is intended to create either an express or implied
contract of employment with the Company Group for any particular period of time.
Employee’s employment or engagement may be terminated by the Company Group for
any reason, with or without cause, at any time. The terms of this Agreement
shall survive any termination of Employee’s employment or engagement with the
Company Group.


(h)Effectiveness. This Agreement shall be effective on the IPO Closing Date
(contingent on the closing of such initial public offering and Employee’s
continued employment with the Company through the IPO Closing Date), and prior
to the IPO Closing Date the Prior RCA shall be unmodified and remain in full
force and effect. If the IPO Closing Date does not occur for any reason, then
this Agreement shall be null and void, and the Prior RCA shall be unmodified and
remain in full force and effect.


EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS CAREFULLY READ THIS AGREEMENT, HAD
SUFFICIENT OPPORTUNITY TO ASK QUESTIONS AND RECEIVE SATISFACTORY ANSWERS ABOUT
IT, UNDERSTANDS HIS OR HER OBLIGATIONS UNDER IT, AND SIGNED IT OF HIS OR HER OWN
FREE WILL AND VOLITION. EMPLOYEE FURTHER ACKNOWLEDGES THAT HE OR SHE HAS BEEN
ADVISED BY THE COMPANY TO SEEK LEGAL COUNSEL PRIOR TO EXECUTING THIS AGREEMENT.


[Signature Page Follows]






--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED RESTRICTIVE COVENANTS AGREEMENT


The parties have executed this Agreement to be effective as of the date first
written above.




                        
“Employee”
/s/ Kris Wiebeck
Name: Kris Wiebeck





                        
“Company”
Baldwin Risk Partners, LLC
By: /s/ Trevor Baldwin
Name: Trevor L. Baldwin
Title: Chief Executive Officer





